Citation Nr: 1456447	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-15 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for plantar warts with calluses of the left foot (left foot disability).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left knee disorder, to include as due to the service-connected left foot disability.  

5.  Entitlement to service connection for a right knee disorder, to include as due to the service-connected left foot disability.  

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at the RO before a Decision Review Officer (DRO) in April 2011, the transcript of which is included in VBMS.

The issues of service connection for a left and right knee disorder, to include as due to the service-connected left foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's left foot disability has been manifested by marked deformity, with pain on manipulation and use, swelling, and callosities.  

2. The Veteran's bilateral ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.
3.  The Veteran's tinnitus was not manifested during active service or for many years thereafter, and is not etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, but no higher, for plantar warts with calluses of the left foot have been met. 38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, 5284 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In August 2009 and June 2011 notice letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA and private treatment records, and the Veteran's testimony from the April 2011 DRO hearing have been obtained and associated with the claims file.  The RO also provided the Veteran with VA examinations in August 2009 (feet), September 2009 (audio), September 2011 (audio), and May 2013 (feet).  The examination reports were written after an interview with the Veteran and review of the evidence of record.  Further, they contained specific findings indicating the nature of the Veteran's disabilities and symptomatology, and contained well-reasoned medical opinions.  As such, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  
The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Rating for Left Foot Disability

The Veteran's left foot disability has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  

Diagnostic Code 5276 for acquired flatfoot, provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record includes an August 2009 VA examination where the Veteran complained of painful calluses on the ball of his foot and on the fifth toe of the left foot.  He stated that these calluses caused pain while walking.  According to the Veteran, he also experienced pain during weight bearing (standing).  Upon examination, the VA examiner noted that there were no corrective devices for either foot.  There was no shoe wear modifications and no arch support.  There was also no weakness or fatigability of the feet.  It was noted that there was "a very noticeable limp on the left lower extremity," but the Veteran did not use any use any ambulatory aids.  

Upon physical examination, the August 2009 VA examiner noted that there was a fairly large tender callus on the plantar surface of the fourth metatarsal head. 
Palpation of the metatarsal heads revealed that the first metatarsal head was
nontender, but metatarsal heads 2 through 5 were "very tender."  The Veteran was also noted to have "chronic swelling of the left ankle and foot of unknown etiology."  Alignment of the toes and forefoot were normal.  In the standing position, there was "moderate" mid-foot collapse with pes planus.  There was also a "mild" hind foot valgus with a five degree Achilles angulation.  There was no weakness or instability of the left foot.

In a May 2013 VA examination report, the examiner noted that the Veteran did not have Morton's disease, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes clavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, plantar fasciitis, or any other foot injuries.  The examiner did diagnose the Veteran with pes planus and large calluses on both feet.  It was noted that the Veteran could walk two to three blocks, could walk four hours in an eight hour day, and could stand for less than 25 minutes at one time.

VA treatment records reveal complaints of left foot pain.  In a November 2009 VA podiatry consult result, the Veteran was seen for painful calluses of the left foot.  He reported painful callouses and difficulty with ambulation.  The Veteran was examined and diagnosed with callosities. 

In a March 2011 VA treatment record, the Veteran was seen for painful calluses on the left foot.  During physical examination, it was noted that the Veteran had thick callous tissue on the left plantar foot that was "very tender with palpation."  

Upon review of all the evidence, both lay and medical, the Board finds that the Veteran's left foot disability more nearly approximates a 20 percent disability rating under Diagnostic Code 5276.  During the August 2009 VA examination, it was noted that the Veteran had a "large tender callus" on the plantar surface of the fourth metatarsal head.  Palpation of the metatarsal heads 2 through 5 were also noted as "very tender."  The examiner further stated that the Veteran had "chronic swelling of the left ankle and foot" and he walked with a "very noticeable limp on the left lower extremity."  Moreover, while in the standing position, the Veteran had  "moderate" mid-foot collapse with pes planus.   
The criteria at Diagnostic Code 5276 are not stated in the conjunctive; therefore, it is not required that all of the manifestations that are listed be shown.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  In the present case, the Veteran has been shown to have some of the criteria listed under the 20 percent rating in Diagnostic Code 5276, including swelling, callosities, and tenderness (pain) on manipulation.  For these reasons, the Board finds that a 20 percent rating for the Veteran's left foot disability will be assigned as the Veteran's disability picture more nearly approximates the criteria required under the 20 percent evaluation.  See 38 C.F.R. § 4.7.

The Board next finds that a rating in excess of 20 percent for the Veteran's left foot disability is not warranted.  The Board has specifically considered 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277 to 5284, which include: Diagnostic Codes 5279 (metatarsalgia, anterior, unilateral or bilateral); 5280 (hallux valgus, unilateral); 5281 (hallux rigidus, unilateral, severe); and 5282 (hammer toe).  The May 2013 VA examiner specifically found that the Veteran did not have these disorders.  Further, separate disability ratings under these codes would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is explicitly or implicitly contemplated by each of these codes.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have some limitation of motion or function with prolonged standing due to pain, the Board finds that this is adequately considered in the 20 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the left foot disability.  For these reasons, the Board finds that a rating of 20 percent, and no higher, for the Veteran's left foot disability is not warranted for the entire increased rating period on appeal.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left foot disability is adequately contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral foot disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's left foot disability specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, considering the lay and medical evidence, the left foot disability was manifested by the Veteran was found to have pain, swelling on use, calluses, tenderness of plantar surfaces, and an abnormal gait.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 

38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 
38 C.F.R. § 3.303(b) would generally apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus, however, is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the claim will be adjudicated using the general principles of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has reported military noise exposure from aircraft on the flight line while serving as security police during service.  See September 2011 VA audiology examination.  The RO has conceded in-service noise exposure.  See February 2014 statement of the case.  

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In a September 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 15, 10, and 20, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 10, 10, and 20, respectively.  Speech discrimination in both ears was 100 percent.

In a September 2011 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 0, 15, and 20, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 10, 15, and 20, respectively.  Speech discrimination in both ears was 96 percent.

As the bilateral auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and the speech recognition score using the Maryland CNC Test were not less than 94 percent, the criteria for a current right or left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. 
§ 3.385.

The Board has reviewed the remaining evidence of record; however it does not demonstrate a hearing impairment that meets the criteria for hearing loss disability for VA compensation purposes.

Because the evidence does not show that the Veteran's right or left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  As noted above, the Veteran has reported military noise exposure from aircraft on the flight line.  See September 2011 VA audiology examination.  The RO has conceded in-service noise exposure.  See February 2014 statement of the case.  

The Board finds that the Veteran has a current tinnitus disability.  See Veteran's statements in September 2009 and September 2011 VA examination reports; see also Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation).

The Board further finds that the weight of the competent evidence demonstrates that currently diagnosed tinnitus is not related to or caused by the in-service acoustic trauma.  Service treatment records are negative for diagnosis, treatment or other findings of tinnitus.  

The Veteran was afforded a VA examination in September 2009.  During the evaluation, the Veteran reported that he first began experiencing tinnitus symptoms "about 3-5 years ago."  The September 2009 VA examiner did not provide an opinion as to the etiology of the Veteran's tinnitus.

In a September 2011 VA audiology examination, the Veteran stated that his symptoms of tinnitus were annoying when present.  He also reported that symptoms of tinnitus were "off and on for the past 3-4 years."  The VA examiner reviewed the evidence of record and stated that no report of tinnitus was found in service treatment records.  The examiner also stated that, "significantly, the Veteran
reported at this exam that his tinnitus had onset about 3-4 years ago which
would denote an onset of tinnitus at least 25 years AFTER military
separation."  As such, the examiner opined that the Veteran's reported tinnitus was less likely as not caused by or the result of in-service noise exposure.

The Board has considered the Veteran's statements asserting that tinnitus began in service; however, the Board does not find the Veteran's statements credible.  Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus began in the military and is a result of service, the more contemporaneous treatment records, to include the service treatment records, and VA and private treatment records, are negative for any complaints by the Veteran for tinnitus.  Post-service treatment records do not reflect reports by the Veteran that his tinnitus has persisted since service separation.  Further, during the VA examinations, the Veteran reported that his tinnitus began three to five years ago, more than 20 years after service separation.  This evidence further weighs against a finding that the Veteran's tinnitus was incurred in or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses.  However, as explained above, the Veteran's assertion that tinnitus symptoms began in service and have been unremitting since service is not credible.  The evidence establishes that there were no symptoms of tinnitus during service or for many years after service separation.  In such cases where tinnitus is not shown until after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders.  The September 2011 VA examiner, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire increased rating period on appeal, a 20 percent rating, but no higher, for plantar warts with calluses of the left foot (left foot disability) is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.


REMAND

Service Connection for Left and Right Knee Disorders

The Veteran maintains that his left knee disorder was either incurred in or aggravated by service.  He further maintains that his left and right knee disorders may be a result of his service-connected left foot disability.  See April 2011 DRO Hearing Transcript at pgs. 9 and 11.   

During an August 2009 VA examination, the Veteran was diagnosed with chondromalacia and degenerative joint disease of the left and right knee, confirmed by x-ray findings.  The August 2009 VA examiner also opined that the left knee condition of "probably torn cartilage" was a pre-existing condition and there was no indication that the Veteran's service caused permanent aggravation or progression of the condition beyond normal aging.  

The Board finds the August 2009 VA medical opinion to be inadequate.  In this regard, the Board finds that a knee disorder (right or left) did not pre-exist service entrance.  In the May 1978 service entrance examination, a clinical evaluation of the Veteran's lower extremities was "normal" and there was no left or right knee disorder noted at service entrance.  The only evidence to suggest a pre-existing knee disorder is an August 1982 service separation examination report, where the examiner noted that the Veteran had a "trick knee" since 1965 and the Veteran had been told prior to service that it was a "cartilage problem."  The Board finds that a general statement from the Veteran at service separation regarding a possible cartilage problem prior to service is not sufficient evidence to overcome the presumption of soundness at service entrance.  Accordingly, the Board finds that a knee disorder (right or left) did not pre-exist service entrance.  

Further, although the August 2009 VA examiner opined that the left knee condition of "probably torn cartilage" was a pre-existing condition, the August 1982 service separation examination report noted that it was the right knee that had the possible cartilage problem-not the left knee as discussed by the August 2009 VA examiner.  As such, the Board finds that a new VA examination is warranted in order to assist in determining whether the Veteran's currently diagnosed knee disorders, which did not pre-exist service entrance, were incurred in or were otherwise related to service.

Moreover, as discussed above, the Veteran now claims that his knee disorders may be a result of his service-connected left foot disability.  A medical opinion is therefore warranted in order to assist in determining whether the left or right knee disorders are caused or aggravated by the service-connected left foot disability.  
38 C.F.R. § 3.310(a).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran and his representative appropriate VCAA notice on the claims of service connection for a left and right knee disorder as secondary to service-connected left foot disability.  See 
38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the record. 

2.  Obtain all outstanding VA treatment records and associate it them with the electronic claims file. 

3.  Schedule the Veteran for a VA knee examination to assist in determining the nature and etiology of his left and right knee disorders, currently diagnosed as chondromalacia and degenerative joint disease.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:
		
(a)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right knee disorder was incurred in or was otherwise related to service.  
(The examiner should assume that the Veteran did not have a pre-existing right or left knee disorder prior to service entrance.)

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left or right knee disorders were caused or aggravated by the Veteran's service-connected left foot disability.

(c)  If the VA examiner opines that the Veteran's left or right knee disability was aggravated by his service-connected left foot disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the knee disability before the onset of aggravation.

The VA examiner is advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.

4.  Thereafter, the Veteran's claims must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


